TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-0020-CV


Clifford Fairfax, Appellant

v.

Texas Board of Pardons and Paroles, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-07-000390, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On September 25, 2008, Clifford Fairfax, acting pro se, filed a notice of appeal from
a district court order dismissing as frivolous his claims against the Texas Board of Pardons and
Paroles.  The district court order was entered on October 16, 2007.  Fairfax's notice of appeal was
therefore untimely.  See Tex. R. App. P. 26.1(a) (requiring notice of appeal to be filed within
ninety days after judgment is signed); Tex. R. App. P. 26.1(c) (requiring notice of restricted appeal
to be filed within six months after judgment is signed).   Accordingly, we must dismiss the appeal
for want of jurisdiction.  Tex. R. App. P. 42.3(a); see Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997).

   
						J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   February 5, 2009